ANDERSON, J.
The sale of the land in question in the year 1882, by the administrator, for the payment of the debts of the intestate, J. A. Thompson, under a decree of the probate court, divested the title out of the heirs. The failure to make this plaintiff, who claims to be an heir of J. A. Thompson, a party to the proceeding for the sale of the land, cannot vitiate the sale or affect the title of the purchaser, as it was but an irregularity not available to the plaintiff upon a collateral attack of *556the sale. The record recites a compliance with section 167 of the Code of 1896, as to the talcing of the testimony-in support of the petition for sale and other jurisdictional facts. — Goodwin v. Sims, 86 Ala. 102 ; Field v. Goldsby, 28 Ala. 218; Bland v. Bowie, 53 Ala. 152; Massey v. Smith, 73 Ala. 174; Smith v. Brannon, 99 Ala. 445.
As the defendants hold under the title acquired by the purchaser at the administrator’s sale, they were entitled to,the general affirmative charge which was requested by them and refused by the trial court.
The judgment of the circuit court is reversed and the cause remanded.
Reversed and remanded.
McClellan, C. J., Tyson and Simpson, J.J., concurring.